Citation Nr: 1826348	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, manifested by depression and insomnia.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kimball Jones, Agent


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1974 to January 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is currently with the RO in New Orleans, Louisiana.

The Veteran was scheduled for a hearing in November 2017, but did not appear and did not offer any explanation for his absence.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. §20.702(d). 

Although the Veteran initially filed a claim of entitlement to service connection for depression and insomnia, based upon the evidence of record, the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder manifested by depression and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's hepatitis C was not incurred in or otherwise related to his period of active service.

2.  The Veteran's acquired psychiatric disorder was not incurred in or otherwise related to his period of active service or manifested within a year of his active service.

3.  The Veteran's hypertension was not incurred in or otherwise related to his period of active service or manifested within a year of his active service.



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2010.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty pursuant to 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, service personnel records, VA and private medical records, and the Veteran's statements.

In an April 2010 memorandum and a May 2010 letter, a Veterans Service Representative indicated that the Veteran's medical records from the El Paso VA Medical Center, along with the Veteran's military personnel records for the period from November 1976 to January 1977, were unavailable for review.  The Veteran was notified of this and did not respond advising that he had any of these records.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Giving the benefit the doubt to the Veteran and finding no evidence to the contrary, regarding the hepatitis C claim, the Board accepts the Veteran's credible statements that he was provided vaccinations via jet air gun during service.  The Veteran has not alleged that these missing documents establish a connection between his active duty service and his current psychiatric disorder or hypertension.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as hypertension and psychoses, if the disability is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).

Direct service connection may be granted only when a disability was not the result of a veteran's abuse of alcohol or drugs.  See 38 U.S.C. § 105; 38 C.F.R. § 3.301.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

Service Connection for Hepatitis C

The Veteran asserts that he was infected with hepatitis C in service due to use of infected inoculation equipment such as air gun injectors, also knows jet injectors, which were commonly used to administer vaccination injections during the period of the Veteran's service.  As discussed above, the Board concedes that the Veteran was administered vaccinations with air gun injectors during service.

In support of his claim, the Veteran has referenced a VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) ("The Fast Letter").  The Fast Letter identifies "key points" that include a notation that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The Fast Letter noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (listing major risk factors for hepatitis C as including IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).  Significantly to this case, the Fast Letter notes that VA has recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.  VBA Fast Letter 04-13, June 29, 2004.

The Veteran underwent a VA examination in July 2014.  The examiner noted a diagnosis of hepatitis C from the "2000s," noted to have been discovered during rehabilitation treatment.  The examiner also noted the Veteran's reported history of having a tattoo and of intranasal cocaine use.  After an in-person examination of the Veteran and a review of the Veteran's claims file, the VA examiner concluded that the Veteran's hepatitis C is less likely than not due to inoculations from air guns.  The examiner opined that the Veteran's hepatitis C is more likely than not secondary to a tattoo he got in the 1970s and/or intranasal cocaine usage.  The examiner reasoned that these are much more common and well-accepted risk factors for hepatitis C.

The Board accords great probative weight to the July 2014 VA examiner's opinion that the Veteran's hepatitis C is not related to his military service, to include his inoculations by jet injector.  In this regard, the examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran regarding his allegations of experiencing symptoms he attributes to hepatitis C during service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  There is no medical opinion to the contrary.

The Board acknowledges that the Veteran's statements that hepatitis C was caused by vaccinations in service.  However, the question regarding the potential relationship between the Veteran's hepatitis C and service, to include inoculations by jet injector, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the infection and disease.  Furthermore, the instant case renders such inquiry especially complex given the Veteran's tattoo and history of drug use.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.

Therefore, for the foregoing reasons, the Board finds that the Veteran's hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disorder

The Veteran alleges that his current acquired psychiatric disorder, manifested by depression and insomnia, is related to his active duty service.  The Board notes that the Veteran's service treatment records (STRs) are silent with regards to any psychiatric symptoms, complaints, or treatments.

Post service, records indicated that the Veteran voluntarily admitted himself to the VA Medical Center in Biloxi, Mississippi, in January 2007 to seek treatment for cocaine dependence.  At that time, he reported having loss his mother, father, brother, and sister all within a seven-month period in 2005.  The Veteran reported that, except for one week of treatment for substance abuse in 2004, he did not have any history of psychiatric or mental illness.  A VA psychologist diagnosed the Veteran with cocaine dependence and recommended both individual and group psychotherapy.  Subsequent records show that the Veteran received treatment for depression in 2007 to cope with the loss of his four family members.  The record shows that the Veteran has received ongoing treatment at a VA medical center for a diagnosis of depression.

The evidence above establishes that the Veteran suffers from a mental health disability.  The question for the Board is whether the Veteran's mental health disability is related to an in-service event or injury.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for the psychiatric disorder.  The Board is persuaded by the lack of diagnosis or complaints of psychiatric or mental illness after discharge until 2004.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  The Board is persuaded that the Veteran's current psychiatric disorder is related to death of family members and a dependence upon narcotics.  Although sympathetic to the Veteran for his loss, these incidents occurred well after service and are not related to service.  Further, there is no evidence of, nor does the Veteran  contend, that he experienced psychosis during service or within a year of his service discharge.  Thus, service connection is not warranted on these bases.

No other evidence or valid test results in the record show that an etiological relationship exists between the Veteran's psychiatric disorder and any in-service event or injury.  Thus remanding for an opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's assertions that his psychiatric disorder is related to service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his mental health symptoms, any opinion regarding a specific psychiatric diagnosis, or whether a mental health disability is related to his military service, requires psychiatric expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder manifested by depression and insomnia.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hypertension

The Veteran contends that his current hypertension is related to his active duty service.  Post-service VA medical treatment records show a history of treatment for a diagnosis of hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question remains whether this condition is related to service.

The Board has thoroughly reviewed the Veteran's medical records.  These records do not provide an etiological opinion linking hypertension to the Veteran's period of active service.  The Veteran's service treatment records are silent as to any complaints or a diagnosis of hypertension.  Furthermore, there is no medical evidence of record linking the Veteran's hypertension to his military service or indicating that the disorder manifested within a year of his discharge from the military. 

The Board acknowledges the Veteran's belief that his hypertension is related to his active duty service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here, the Veteran is presumably competent to report symptomatology associated with high blood pressure.  However, as a layperson without the appropriate medical training and expertise, the Veteran has not demonstrated the competency to opine as to the etiology of hypertension in this matter.  The onset and etiology of hypertension are complex questions, and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

No other evidence or valid test results in the record show that an etiological relationship exists between the Veteran's hypertension and any in-service event or injury.  Thus remanding for an opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.102.

In sum, the Veteran's service treatment records are silent as to a diagnosis of hypertension, and there is no probative medical evidence of record to suggest such a causal relationship between his active duty service and hypertension.  Further, there is no indication that hypertension was diagnosed within one year of separation from active service. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


